DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a build material recovery system.
Group II, claim(s) 6-10, drawn to a build material recovery system.
Group III, claim(s) 11-14, drawn to a build material recovery system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I-III lack unity of invention because even though the inventions of these groups require the technical feature of a receiving station to receive a portable container containing a build material, a separate to remove build material from a stream of air, a source of negative air pressure to pull the stream of air with the build material through the first conduit from the receiving station to the separator, and a humidifier to add moisture to the stream of air, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roman (WO 2017/196383) in view of Gunther (US 11,097,471).
Roman discloses a build material management apparatus for a three dimensional printing system (abstract) having transportable build material containers ([0018], figure 1, reference numerals 131a, 131b, 131c) situated on a build material container stand ([0016], figure 1, reference numeral 130), which is considered to meet the claim limitation of a receiving station. The material is pumped from the containers [0050] by creating a below atmospheric pressure region in the connection hose upstream of the pump [0049] to create an air flow containing the build material [0009]. The material is selectively fused to form layers by chemical binders [0004]. Roman does not explicitly disclose adding moisture the stream of air.
Gunther teaches three dimensional printing process (abstract) in which a binder solid dissolved in a solvent that is evaporated to leave the binder to cause the components to stick together (column 1, lines 55-65). The humidity of the build space is controlled (column 2, lines 30-38) and increased (column 8, lines 62-67) to achieve favorable hardening (column 2, lines 46-51). The particle material is continuously humidified (column 10, lines 61-65), which means it must also impart increased humidity to the areas around it since humidity is created by water evaporating into a gas.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine containers and hoses of Roman with the increased humidity of Gunther. One would have been motivated to do so since Roman discloses that the material is selectively fused by chemical binders and Gunther teaches humidifying chemical binders to achieve favorable hardening.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747